        Case 19-46230          Doc 12 Filed 11/20/19 Entered 11/20/19 23:44:00                        Imaged
                                     Certificate of Notice Pg 1 of 2

                                   UNITED STATES BANKRUPTCY COURT
                                         Eastern District of Missouri
                                      Thomas F. Eagleton U.S. Courthouse
                                     111 South Tenth Street, Fourth Floor
                                             St. Louis, MO 63102
In re: Debtor(s):
       Michael Christopher Dean − See below for             Case No.: 19−46230 −A705
       reported alias information. xxx−xx−7425
       Meredith Leigh Miller Dean − See below for
       reported alias information.
       xxx−xx−5808
                                                            CHAPTER 7




                    Notice of Requirement to File Financial Management Course Certificate



To be eligible to receive a discharge under Chapter 7 (11 U.S.C. § 727(a)(11)) or under Chapter 13 (11 U.S.C. §
1328(g)), the Debtor must complete an instructional course concerning personal financial management as described
in 11 U.S.C. § 111.

The Debtor(s) and/or Debtor(s)' attorney is/are hereby notified that pursuant to Federal Rule of Bankruptcy Procedure
1007 the Debtor(s) must file a Financial Management Course Certificate (Official Form 423) unless an approved
provider of an instructional course concerning personal financial management has notified the Court that the
Debtor(s) has/have completed the course after filing the petition. This certificate must be filed within 60 days after
the first date set for the meeting of creditors in a Chapter 7 case, and no later than the last payment made by the
debtor under a plan in a Chapter 13 case. If the course provider has not notified the Court of course completion, the
Debtor(s) must file the certificate by the time the case is eligible for discharge, or the case will be closed without a
discharge. If the debtor(s) subsequently file(s) a Motion to Reopen the Case to file the Financial Management Course
Certificate, the debtor(s) must pay the full reopening fee due for filing the motion.

The Court will not notify debtors whether course providers have filed the certificate of course completion. Debtors
must monitor this status themselves.

                                                                                                   FOR THE COURT:

                                                                                                    /s/Dana C. McWay
                                                                                                        Clerk of Court
Dated: 11/18/19

Reported Alias Information:
Michael Christopher Dean − The Plastic Merchant
Meredith Leigh Miller Dean −
Rev 07/16 rfncrt60
              Case 19-46230            Doc 12 Filed 11/20/19 Entered 11/20/19 23:44:00                               Imaged
                                             Certificate
                                            United       of Notice
                                                     States         Pg 2 Court
                                                             Bankruptcy  of 2
                                               Eastern District of Missouri
In re:                                                                                                     Case No. 19-46230-cer
Michael Christopher Dean                                                                                   Chapter 7
Meredith Leigh Miller Dean
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0865-4                  User: admin                        Page 1 of 1                          Date Rcvd: Nov 18, 2019
                                      Form ID: rfncrt60                  Total Noticed: 1

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 20, 2019.
db/db          +Michael Christopher Dean,   Meredith Leigh Miller Dean,   3464 Charlestowne Crossing Dr,
                 St Charles, MO 63301-4892

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 20, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 18, 2019 at the address(es) listed below:
              Bryon E Hale    on behalf of Debtor Michael Christopher Dean bhale@barklage-brett.com,
               aflorian@barklage-brett.com
              Bryon E Hale    on behalf of Debtor Meredith Leigh Miller Dean bhale@barklage-brett.com,
               aflorian@barklage-brett.com
              Charles W Riske    on behalf of Trustee Charles W Riske riske@cwrlaw.com, MO30@ecfcbis.com
              Charles W Riske    riske@cwrlaw.com, MO30@ecfcbis.com
              Office of US Trustee    USTPRegion13.SL.ECF@USDOJ.gov
                                                                                             TOTAL: 5
